ORDER

PER CURIAM.
Vester Osborne (“Osborne”) appeals from the judgment entered upon a jury verdict of second-degree domestic assault, Section 565.073, RSMo. (2011). A jury found Osborne guilty of assaulting his then-girlfriend, R.W. On appeal, Osborne alleges that the trial court committed plain error in violation of his constitutional privilege against self-incrimination when it allowed the State, through its cross-examination of Osborne, direct examination of Officer Templeton and closing argument, to comment on Osborne’s failure to tell the arresting officers that he acted in self-defense during his altercation with R.W.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).